DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 17/469,964 filed on 02/17/2022.
3.	Claims 1-20 were previously cancelled.
Claims 21, 28, 31, 33, 34, and 36 have been amended.
Claims 21-40 now remain pending.
Claims 21 and 36 are independent claims.
Double Patenting
4.	Prior rejection is circumvented by claim amendments.
Claim Rejections – 35 USC § 101

5.	Prior rejection is circumvented by claim amendments.
Response to Arguments
6.	Applicant’s arguments with respect to newly amended independent claims 21 and 36 and claims 22-35 and 37-40 on pages 7-18 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Srinivasa (Art newly made of record), Glover (Art newly made of record) and Gopal (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 21-26 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, II, Patent No. 9,069,963 (hereinafter Barnes) in view of Srinivasa  et al., US Patent No. 8,910,120 (hereinafter Srinivasa) in view of Glover, US Patent No. 9,846,953. 
   In regards to claim 21, Barnes teaches: 
A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying software interdependencies, comprising (column 1, lines 19-21, see constructing hierarchical relationships between component groups based on identified dependencies between symbols in computer program objects). 
generating a functional line-of-code behavior and relation model representing functionality of a first portion of code and functionality of a second portion of code by applying static or dynamic analysis to the first and second portions of code (column 6, lines 44-50, see FIGS. 7A and 7B illustrate an example of a pseudo code procedure for constructing a directed graph that may be utilized to interrogate each of a plurality of computer program objects stored for one or more symbols that are embedded in the objects; identify dependencies between the symbols based on the presence of the symbols in at least two of the plurality of computer program objects; construct a plurality of component groups that 
the functional line-of-code behavior and relation model  modeling symbols and symbol relationships based on the first and second portions of code (column 10, lines 15-25, see constructing a directed graph representation of hierarchical relationships between the plurality of component groups based on the identified dependencies, wherein the directed graph includes each component group of the plurality of component groups as a node of the directed graph and a directed edge from a first node of the directed graph to a second node of the directed graph if all the symbols of the component associated with the second node are also present in the component associated with the first node) and (column 6, lines 44-50, see FIGS. 7A and 7B illustrate an example of a pseudo code procedure for constructing a directed graph that may be utilized to interrogate each of a plurality of computer program objects stored for one or more symbols that are embedded in the objects; identify dependencies between the symbols based on the presence of the symbols in at least two of the plurality of computer program objects; construct a plurality of component groups that include computer program objects that share identical symbols; and construct hierarchical relationships between the plurality of component groups based on the identified dependencies between the symbols in the plurality of computer program objects). 
Barnes doesn’t explicitly teach:
determining, based on the functional line-of-code behavior and relation model, an interdependency between the second portion of code and the first portion of code and a strength of the interdependency.
However, Srinivasa teaches such use: (column 12, lines 1-16, see more particularly, the second phase of the software debugging recommendation technique embodiments described herein involves performing transitive closure on a relationship graph starting with the set of bugs found in the first phase in order to retrieve a ranked list or related entities. In one implementation, the relationship graph is a weighted multi-partite graph G=V,E, where the set V of vertices is partitioned into n mutually disjoint partitions {V.sub.1, V.sub.2, . . . , V.sub.n}, such that EV.times.V.times.Nat (where Nat is a natural number specifying the weight (i.e., strength) of the edge) contains only edges between two vertices in different partitions. That is, if s,t,w.epsilon.E, and s.TM. V.sub.i and t.TM. V.sub.j, then i.noteq.j. The third component of the edge w is a weight, a natural number, which is a measure of the relationship from s to t--the larger the weight, the tighter the relationship) and (column 18, lines 10-24, see performing a link analysis on the relationship model to identify contextually relevant information associated with the software bug description under consideration, andoutputting the identified contextually relevant information associated with the software bug description under consideration… the relationship model is a weighted multipartite relationship graph, and wherein the process action of performing the link analysis on the relationship model, comprises an action of performing a random walk technique to identify associations between ones of items of the contextually relevant information and ones of the software bug descriptions that exceed a prescribed probability level based on the graph weights). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes and Srinivasa before him or her, to modify the system of Barnes to include the teachings of Srinivasa, as a system for  software debugging, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to perform interdependency analysis as suggested by Srinivasa (column 12, lines 1-16, column 14, lines 11-21).      
Barnes and Srinivasa, in particular Barnes doesn’t explicitly teach:
generating at least one of a report or a visual depiction identifying the interdependency and a strength of the interdependency.
However, Glover teaches such use (column 4, lines 15-22, see program 120 generates a graph with nodes connected by edges of varying lengths. The edge lengths correlate with and provide a visualization of relationship strength. An exemplary embodiment shows edge length becoming shorter as relationship strength becomes stronger . The average strength-of-relationship (s.sub.avg) of the records is determined and used in the following equation:
 Barnes, Srinivasa and Glover are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa 

   In regards to claim 22, Barnes teaches: 
the symbols comprise at least one of: a variable, a buffer, a function, a call, an object, a segment of code, or a functional impact (column 1, lines 19-21, see constructing hierarchical relationships between component groups based on identified dependencies between symbols in computer program objects).

   In regards to claim 23, Barnes teaches:
generating the functional line-of-code behavior and relation model comprises splitting at least one of the first or second portions of code according to functional effects (Abstract, see in the software context, programming languages may include symbols that indicate functionality. In some embodiments, an inspection of the statistical properties of the information objects and their included symbols may allow for the symbols (and thus instruction sequences) to be grouped into logical components).

   In regards to claim 24, Barnes teaches: 


   In regards to claim 25, Barnes teaches: 
at least one of the first or second portions of code is deployed to a device or configured to execute on a device (column 8, lines 40-46, see  the modules comprise a general-purpose hardware processor configured using software, the general-purpose hardware processor may be configured as respective different modules at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular module at one instance of time and to constitute a different module at a different instance of time).

   In regards to claim 26, Barnes teaches: 


   In regards to claim 35, Barnes teaches:
determining the interdependency as unidirectional or bidirectional (Fig. 1B) and (column 4, lines 21-29, see Graph 110 includes a first directed edge 114 from component 112 to component 116, and a second directed edge 118 from component 112 to component 120 because the symbols in the component 116 and component 120 appear only when the symbols in component 112 are present. In other words, components 116 and 120 depend on component 112, As used herein, edges are described as being inbound, from the perspective of a dependent component, if the edge extends from an independent component to the dependent component).

   In regards to claim 36, Barnes teaches: 
A computer-implemented method for identifying software interdependencies based on functional line-of-code behavior and relation models, the method comprising (column 1, lines 19-21, see constructing hierarchical relationships between component groups based on identified dependencies between symbols in computer program objects). 
generating a functional line-of-code behavior and relation model representing functionality of a first portion of code and functionality of a second portion of code by applying static or dynamic analysis to the first and second portions of code (column 6, lines 44-50, see FIGS. 7A and 7B illustrate an example of a pseudo code procedure for constructing a directed graph that may be utilized to interrogate each of a plurality of computer program objects stored for one or more symbols that are embedded in the objects; identify dependencies between the symbols based on the presence of the symbols in at least two of the plurality of computer program objects; construct a plurality of component groups that include computer program objects that share identical symbols; and construct hierarchical relationships between the plurality of component groups based on the identified dependencies between the symbols in the plurality of computer program objects). 
the functional line-of-code behavior and relation model modeling symbols and symbol relationships based on the first and second portions of code (column 10, lines 15-25, see constructing a directed graph representation of hierarchical relationships between the plurality of component groups based on the identified dependencies, wherein the directed graph includes each component group of the plurality of component groups as a node of the directed graph and a directed edge from a first node of the directed graph to a second node of the directed graph if all the symbols of the component associated with the second node are also present in the component associated with the first node) and (column 6, lines 44-50, see FIGS. 7A and 7B illustrate an example of a pseudo code 
Barnes doesn’t explicitly teach:
determining, based on the functional line-of-code behavior and relation model, an interdependency between the second portion of code and the first portion of code and a strength of the interdependency.
However, Srinivasa teaches such use: (column 12, lines 1-16, see more particularly, the second phase of the software debugging recommendation technique embodiments described herein involves performing transitive closure on a relationship graph starting with the set of bugs found in the first phase in order to retrieve a ranked list or related entities. In one implementation, the relationship graph is a weighted multi-partite graph G=V,E, where the set V of vertices is partitioned into n mutually disjoint partitions {V.sub.1, V.sub.2, . . . , V.sub.n}, such that EV.times.V.times.Nat (where Nat is a natural number specifying the weight (i.e., strength) of the edge) contains only edges between two vertices in different partitions. That is, if s,t,w.epsilon.E, and s.TM. V.sub.i and t.TM. V.sub.j, then i.noteq.j. The third component of the edge w is a weight, a natural number, which is a measure of the relationship from s to t--the larger the weight, the tighter the 
Barnes and Srinivasa are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes and Srinivasa before him or her, to modify the system of Barnes to include the teachings of Srinivasa, as a system for  software debugging, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to perform interdependency analysis as suggested by Srinivasa (column 12, lines 1-16, column 14, lines 11-21).      
Barnes and Srinivasa, in particular Barnes doesn’t explicitly teach:
•	generating at least one of a report or a visual depiction identifying the interdependency and a strength of the interdependency.

Barnes, Srinivasa and Glover are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa and Glover before him or her, to modify the system of Barnes and Srinivasa, in particular Barnes to include the teachings of Glover, as a system for relationship visualization, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to display strength relationships, as suggested by Glover (column 4, lines 15-22, and column 9, lines 6-10]).      

   In regards to claim 37, Barnes teaches: 
the symbols comprise at least one of: a variable, a buffer, a function, a call, an object, a segment of code, or a functional impact (column 1, lines 19-21, see constructing hierarchical relationships between component groups based on identified dependencies between symbols in computer program objects).

Claims 27, 29-32, 34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Srinivasa in view of Glover in view of Singh et al., US 2014/0181796 (hereinafter Singh).
In regards to claims 21 and 36 the rejections above are incorporated respectively.
   In regards to claim 27, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
determining the interdependency comprises determining a functional impact based on a sensitivity value, the sensitivity value being associated with at least one of the first portion or second portion of code.
However, Sing teaches such use: (p. 8, [0068], see for example, the IA application may generate a list of impacted blocks and/or functions to which the impacted blocks correspond. In another example, the IA application may identify a distance and/or level of the block and/or functions, relative to the parent function).
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component 

   In regards to claim 29, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
at least one of the first portion or second portion of code corresponds to a software change for at least one controller.
However, Sing teaches such use: (p. 3, [0032], see as will be described in detail below, device 200 may perform certain operations relating to an automated parallel software code impact analysis.  Device 200 may perform these operations in response to processor 220 executing software instructions contained in a computer-readable medium, such as memory 230). 
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to determine code impact importance, as suggested by Singh (p. 8, [0068],  p. 8, [0073]).      

claim 30, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
determining a functional impact of the first portion of code on the second portion of code.
However, Sing teaches such use: (p. 1, [0003], see the different set of blocks associated with each of the other control flow graphs to identify at least one other impacted block that is affected by the set of variables; and presenting, by the server device and to a display device, identifiers associated with the at least one impacted block and the at least one other impacted block for display).
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to determine code impact importance, as suggested by Singh (p. 8, [0068],  p. 8, [0073]).      

   In regards to claim 31,
the functional impact comprises at least one functional change of the second portion of code caused by the first portion of code.
However, Sing teaches such use: (Abstract, see a server device is configured to receive a request to identify a manner in which changed code propagates within an application; generate a group of blocks that correspond to code associated with a parent function corresponding to the application and which includes the changed code; perform an intra-procedural analysis on the group of blocks to identify a block that is affected by the changed code included within an epicenter block; perform an inter-procedural analysis on functions associated with the block, where, when performing the inter-procedural analysis, the server device is to generate another group of blocks associated with the functions, and identify another block that is affected by the changed code included within the epicenter block; and present, for display, information associated with the block or the other block) and (p. 1, [0003], see the different set of blocks associated with each of the other control flow graphs to identify at least one other impacted block that is affected by the set of variables; and presenting, by the server device and to a display device, identifiers associated with the at least one impacted block and the at least one other impacted block for display).
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for 

   In regards to claim 32, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
the functional impact is included in the generated report or visual depiction.
However, Sing teaches such use: (Abstract, see a server device is configured to receive a request to identify a manner in which changed code propagates within an application; generate a group of blocks that correspond to code associated with a parent function corresponding to the application and which includes the changed code; perform an intra-procedural analysis on the group of blocks to identify a block that is affected by the changed code included within an epicenter block; perform an inter-procedural analysis on functions associated with the block, where, when performing the inter-procedural analysis, the server device is to generate another group of blocks associated with the functions, and identify another block that is affected by the changed code included within the epicenter block; and present, for display, information associated with the block or the other block) and (p. 1, [0003], see the different set of blocks associated with each of the other control flow graphs to identify at least one other impacted block that is affected by the set of variables; and presenting, by the server device and to a display device, identifiers associated with the at least one impacted block and the at least one other impacted block for display).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to determine code impact importance, as suggested by Singh (p. 8, [0068],  p. 8, [0073]).      

   In regards to claim 34, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
the first portion of code is associated with a first controller and the second portion of code is associated with a second controller, and the first and second controllers are part of the same device.
However, Sing teaches such use: (p. 6, [0055], see the IA application may continue to identify functions (e.g., grandchild functions, great grandchild functions, etc.) at increasing distances relative to the parent function (e.g., distance two 630, distance three, and/or other distances) in a manner similar to that described above. The IA application may generate additional threads for each function associated with the inter-procedural impact analysis and may execute the threads in parallel, as described above… Executing the threads in parallel may be performed using multi-core 
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to determine code impact importance, as suggested by Singh (p. 8, [0068],  p. 8, [0073]).      

   In regards to claim 38, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
at least one of the first or second portions of code is deployed to a device or configured to execute on a controller.
However, Sing teaches such use: (p. 6, [0055], see the IA application may continue to identify functions (e.g., grandchild functions, great grandchild functions, etc.) at increasing distances relative to the parent function (e.g., distance two 630, distance 
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to determine code impact importance, as suggested by Singh (p. 8, [0068],  p. 8, [0073]).      

   In regards to claim 39,
determining a functional impact of the first portion of code on the second portion of code.
However, Sing teaches such use: (p. 1, [0003], see the different set of blocks associated with each of the other control flow graphs to identify at least one other impacted block that is affected by the set of variables; and presenting, by the server device and to a display device, identifiers associated with the at least one impacted block and the at least one other impacted block for display).
Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to determine code impact importance, as suggested by Singh (p. 8, [0068],  p. 8, [0073]).      

   In regards to claim 40, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
the functional impact comprises functional changes of the second portion of code caused by the first portion of code.

Barnes, Srinivasa, Glover and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Singh before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component .      

10.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Srinivasa in view of Glover in view of Singh in view of Charisius et al., US 2002/0112225 (hereinafter Charisius).
In regards to claim 21, the rejections above are incorporated respectively.
   In regards to claim 28, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
generating a visual depiction identifying the interdependency
However, Sing teaches such use: (p. 1, [0003], see the different set of blocks associated with each of the other control flow graphs to identify at least one other impacted block that is affected by the set of variables; and presenting, by the server device and to a display device, identifiers associated with the at least one impacted block and the at least one other impacted block for display). 
Barnes, Srinivasa, Glove and Singh are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glove and Singh before him or her, to modify the system of Barnes and Srinivasa, in particular Barnes to include the teachings of Singh, as a system for automated parallel code impact analysis, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that 
Barnes, Srinivasa, Glove and Singh, in particular Barnes doesn’t explicitly teach:
animating the visual depiction.
However, Charisius teaches such use: (p. 1, [0016], see using models, the complex systems are easily identified, and the structural and behavioral patterns can be visualized and documented) and (p. 2, [0020], see methods and systems consistent with the present invention animate the graphical representation of the source code as the software development tool steps through the code).  
Barnes, Srinivasa, Glove, Singh and Charisius are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glove, Singh and Charisius before him or her, to modify the system of Barnes, Srinivasa, Glove and  Singh, in particular Barnes to include the teachings of Charisius, as a system for animating interaction of code objects, and accordingly it would enhance the system of Barnes, which is focused on statistical inspection of software component relationships, because that would provide Barnes with the ability to animate code, as suggested by Charisius (p. 1, [0016], p. 13, [0120]).      

11.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Srinivasa in view of Glover in view of Gopal et al., US 2018/0026656 (hereinafter Gopal).

   In regards to claim 33, Barnes, Srinivasa and Glover, in particular Barnes doesn’t explicitly teach:
strength of the interdependency is based on at least one of: a number of the symbols affected, a frequency of impact to a symbol, a potential amount of change to a symbol, or an actual amount of change to a symbols.
However, Gopal teaches such use (p. 10, [0094], see example 12 includes a computing device comprising a heuristic processor to: determine a threshold weight for a list of symbols, wherein each symbol is associated with a weight; identify one or more lightweight symbols of the list of symbols, wherein the weight of each lightweight symbol has a predetermined relationship to the threshold weight; generate a first balanced sub-tree of nodes for the lightweight symbols, wherein each of the lightweight symbols is associated with a leaf node of the first balanced sub-tree; generate a second balanced sub-tree of nodes for one or more remaining symbols of the list of symbols other than the lightweight symbols, wherein each of the remaining symbols is associated with a leaf node of the second balanced sub-tree; and join the first balanced sub-tree and the second balanced sub-tree with a root node to generate a Huffman code tree).
Barnes, Srinivasa, Glover and Gopal are analogous art because they are from the same field of endeavor, software analysis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Barnes, Srinivasa, Glover and Gopal before him or her, to modify the system of Barnes, Srinivasa and Glover, in particular Barnes to include the teachings of Gopal, as a system for heuristics .      

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Abdulaziz et al., 	   10210518 		Risk-link authentication

Parandehgheibi et al., 20170034018  	Graph using dependency mapping
13.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193